DETAILED ACTION

This action is in response to the application filed on 1/9/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 2, it’s not clear as to if the limitations “a sink load” and “a source load” are the same or different from the limitation “a load” mentioned in claim 1, from which claim 2 depends. 	 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2007/0052398) in view of Yoon et al. (US 2018/0006557). 	Regarding claim 1, Hasegawa et al. discloses (see fig. 1) a current output apparatus (1) adapted for electrical connection to a load (LOAD RD) to output an electrical current thereto (current to LOAD RD), comprising: a current output terminal (VP) for connecting to a first terminal of the load (connection to LOAD RD) to pass an electrical current thereto (IL1 to LOAD RD); a current input terminal (VM) for connecting to a second terminal of the load (connection to LOAD RD) to receive said electrical current returned from the load (IL2 from LOAD RD); a voltage regulator (10, 20, 30) operable to supply to the current output terminal an electrical voltage (output voltage to VP) regulated to differ from an electrical voltage applied to the current input terminal (output voltage at VP is different from output voltage at VM) by an amount sufficient to .
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Suzuki et al. (US Patent 7671575) discloses a transient load response for a voltage regulator with a load current based control loop. 	Jessenig et al. (US 2009/0284178) discloses a circuit arrangement and method for voltage conversion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838